UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2314


ELLIS HARLEY BARBER, American Indian Ministries a/k/a Jesus
Christ,

                Plaintiff - Appellant,

          v.

PRESIDENT BARACK OBAMA; DONALD B. VERRILLI, JR., Solicitor
General; ERIC H. HOLDER, JR., U. S. Attorney General,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cv-02614-RDB)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellis Harley Barber, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ellis    Harley      Barber     seeks      to   appeal       the    district

court’s    order    dismissing     his    civil     complaint          for    failure   to

comply with Federal Rule of Civil Procedure 8(a)(2).                          On appeal,

we confine our review to the issues raised in the Appellant’s

brief.      See    4th    Cir.   R.   34(b).          Because     Barber        does    not

challenge    in    his    informal    brief     the    basis      for    the    district

court’s disposition, he has forfeited appellate review of the

court’s    order.        Accordingly,     we    affirm      the   district        court’s

judgment.     We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented        in    the    materials

before this       court   and    argument      would    not    aid     the     decisional

process.


                                                                                 AFFIRMED




                                          2